



COURT OF APPEAL FOR ONTARIO

CITATION: Jaeger (Re), 2016 ONCA 111

DATE: 20160205

DOCKET: C60571

Gillese, Watt and Tulloch JJ.A.

IN THE MATTER OF:  CHRISTOPHER JAEGER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jill Presser and Jeff Marshman, for the appellant

Michael Fawcett, for the Crown

Janice Blackburn, for the Person in Charge of Waypoint
    Centre for Mental Health Care

Heard: February 5, 2016

On appeal against the disposition of the Ontario Review
    Board dated, May 11, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the ORB disposition on the basis that:

(1)

the Board failed to address the treatment impasse apparent on the
    record; and

(2)

the Board erred in admitting into evidence an email from the Hospital.

[2]

We accept neither submission.

Alleged Treatment Impasse

[3]

At the hearing, everyone agreed that the appellant remains a significant
    threat to public safety and his continued detention at the provincial maximum
    secure forensic facility remains appropriate. The only question was whether his
    next annual review should be expedited to occur six months early.

[4]

There is no evidence on the record to suggest a treatment impasse. It is
    telling that no one suggested at the hearing that there was an impasse.
    Furthermore, there was clear evidence that Mr. Jaeger has made progress in the
    past.

Hearsay Evidence

[5]

The Board has a wide latitude to accept hearsay evidence:
Ranieri
    (Re)
, 2015 ONCA 444, at para. 16. The email was provided to ensure that
    the record was complete and accurate. Counsel for the appellant was invited to
    review it prior to its admission. And, in any event, the email was of little
    relevance.

DISPOSITION

[6]

The appeal is dismissed.


